Citation Nr: 0910717	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased rating for spondylosis, 
thoracic and lumbar spines, currently evaluated as 40 percent 
disabling.

2.	Entitlement to an increased rating for degenerative disc 
disease, C5-6 and C6-7, with cervical spine spondylosis, 
currently evaluated as 30 percent disabling.

3.	Entitlement to an effective date prior to September 28, 
2006 for the award of a 40 percent rating for spondylosis, 
thoracic and lumbar spines.

4.	Entitlement to an effective date prior to September 28, 
2006 for the award of a 30 percent rating for degenerative 
disc disease, C5-6 and C6-7, with cervical spine spondylosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 
2000.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted increased ratings of 40 percent 
for spondylosis, thoracic and lumbar spines, and 30 percent 
for cervical spine degenerative disc disease, both from 
September 28, 2006. The Veteran appealed for a higher 
schedular evaluation. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise). He is also seeking an earlier effective 
date for the above awards of increased compensation. 
Jurisdiction over the case has been transferred to the 
Buffalo, New York RO.

During the pendency of this case, in an April 2008 rating 
decision, the RO granted a claim then on appeal for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 
The RO also granted separate 10 percent disability ratings 
for radiculopathy of the right and left lower extremities, 
associated with the Veteran's thoracolumbar spine disability, 
both effective from January 8, 2008.


FINDINGS OF FACT

1.	Since September 28, 2006, the Veteran's spondylosis, 
thoracic and lumbar spines, has been manifested by at worst 
forward flexion of the thoracolumbar spine to 30 degrees, 
with pain beginning at 10 degrees. He also has not manifested 
incapacitating episodes of Intervertebral Disc Syndrome 
(IVDS) with a total duration of at least 6 weeks during the 
past 12 months.

2.	Since September 28, 2006, cervical spine degenerative 
disc disease and spondylosis, have involved range of motion 
findings on November 2006 examination of forward flexion to 
10 degrees, and pain commencing at 5 degrees. There were no 
neurological symptoms corresponding to IVDS.

3.	Effective from 
March 27, 2006, the Veteran has manifested cervical spine 
radiculopathy of the left upper extremity, involving mild 
incomplete paralysis of the left ulnar nerve. 

4.	Prior to September 28, 2006, the Veteran's range of 
motion capacity for the thoracolumbar spine was no worse than 
forward flexion to 80 degrees, and absent any additional lost 
motion due to pain, weakness, repetitive use, or other forms 
of functional loss.

5.	From March 26, 2004 to September 27, 2006, the Veteran's 
service-connected cervical spine degenerative disc disease 
and spondylosis involved forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.


CONCLUSIONS OF LAW

1.	The criteria for a higher rating than 40 percent for 
spondylosis, thoracic and lumbar spines, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 
(2008).

2.	The criteria for a higher rating than 30 percent for 
degenerative disc disease,     C5-6 and C6-7, with cervical 
spine spondylosis, are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5242 (2008).
3.	The criteria are met for the assignment of a separate 10 
percent rating for cervical spine radiculopathy to the left 
upper extremity, as of May 27, 2006. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8516 (2008).

4.	The criteria for an effective date earlier than 
September 28, 2006 for the award of a 40 percent rating for 
spondylosis, thoracic and lumbar spines, are not met. 38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400; 4.71a, Diagnostic Code 
5242 (2008).

5.	The criteria are met for an effective date of May 26, 
2004 for the assignment of a 20 percent rating, but no 
higher, for degenerative disc disease, C5-6 and C6-7, with 
cervical spine spondylosis. 38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400; 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The RO has informed the Veteran of what evidence would 
substantiate his claims through VCAA notice correspondence 
dated November 2006 which notified him as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The August 2007 Statement of the Case (SOC) 
explained the general criteria to establish a claim for an 
increased rating. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The Court's decision of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) further establishes a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability. The Vazquez decision requires that VA notify the 
claimant that to substantiate a claim for increased rating 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The RO has provided the Veteran with June 2008 correspondence 
which met the requirements of Vazquez and properly informed 
the Veteran of the evidence that he would need to provide 
indicating that the service-connected disorders under 
evaluation had increased in severity in accordance with the 
provisions of the rating schedule.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). Here, the November 2006 VCAA correspondence met 
this standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and records from private treatment 
providers. The Veteran has undergone several VA orthopedic 
examinations. See 38 C.F.R. § 4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). The Veteran has 
provided additional records from private medical providers, 
and several lay statements in support of his claims. He has 
not requested the opportunity to appear at a hearing in 
support of his claims at any point. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).
When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In its January 2007 rating decision on appeal, the RO has 
evaluated both the thoracic/lumbar spine and cervical spine 
disabilities under provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, pertaining to degenerative arthritis of 
the spine.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for    the assignment of a 10 percent rating 
when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent of more of the height.  
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a,  Plate V. 

Normal range of motion for the cervical spine consists of 
forward flexion from 0 to 45 degrees; extension from 0 to 45 
degrees; lateral flexion to 45 degrees in either direction; 
and lateral rotation to 180 degrees in either direction. See 
38 C.F.R. § 4.71a,  Plate V.

Also potentially applicable in this case is the rating 
criteria for Intervertebral Disc Syndrome. IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.          
The general rating formula pertaining to IVDS provides as 
follows: If there are incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks, a 10 
percent rating is warranted; if at least 2 weeks but less 
than 4 weeks,     a 20 percent rating; if at least 4 weeks 
but less than 6 weeks, a 40 percent rating is warranted; and 
where there are incapacitating episodes with a total duration 
of at least 6 weeks during the past 12 months, the assignment 
of a maximum 60 percent rating is warranted. Note (1) to the 
rating criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Additionally, in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) the Court held that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

Thoracic and Lumbar Spine Disorder

A.	Increased Rating

The RO has evaluated spondylosis of the thoracic and lumbar 
spines as 40 percent disabling, since September 28, 2006, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for 
degenerative arthritis of the spine.

The present symptoms and manifestations of the Veteran's 
service-connected lumbosacral spine disorder continue to 
warrant the assignment of a 40 percent disability rating, 
including under the General Rating Formula for disorders of 
the spine, and that pertaining to Intervertebral Disc 
Disease. Hence, the claim on appeal for an increased rating 
is being denied. 

The Veteran filed an informal claim for increased rating for 
his service-connected spondylosis, thoracic and lumbar 
spines, in September 2006.

During the November 2006 VA examination of the spine, the 
Veteran described low back pain in the mid lumbar region 
radiating down into both feet, on average 4 out of 10 in 
severity, and at 8 on exacerbations. He was incapacitated and 
was on bed rest for 6 weeks in February 2006. Bending, 
stooping, and squatting aggravated his pain. The 
thoracolumbar spine demonstrated tenderness on palpation of 
the spinous process of the lower lumbar vertebral bodies. 
Range of motion was forward flexion to 30 degrees, with pain 
starting at 10 degrees; extension to 10 degrees, with pain 
starting at 5 degrees; left and right lateral flexion to 20 
degrees, with pain starting at 10 degrees; and left and right 
lateral rotation to 30 degrees without pain. 
There was x-ray evidence of bilateral spondylosis of the L5 
neural arch. The diagnosis in pertinent part was thoracic and 
lumbar spondylosis. The VA examiner commented that the 
Veteran was severely impaired by back and neck pain, and was 
unemployable in his usual occupation as a construction worker 
or in any occupation requiring significant physical exertion. 

On the basis of the above, a January 2007 RO rating decision 
increased from 10 to 40 percent the disability rating for 
spondylosis, thoracic and lumbar spines, effective September 
28, 2006. 

In his February 2007 correspondence, Dr. J.C. indicated that 
he had seen the Veteran in February 2006 when he had re-
injured his lumbar spine lifting a heavy box, and that for 
over six weeks the Veteran was kept at bed rest as he was 
unable to walk one block without severe lumbar pain. In April 
2006 the Veteran was seen for follow-up by a neurosurgeon and 
taken off bed rest, and was directed to continue with the 
same regimen and conservative management with no lifting 
objects over five pounds. 

During an October 2007 private neurosurgical consultation the 
Veteran demonstrated a longstanding history of chronic lower 
back pain and bilateral leg pain. At times there was a very 
violent shaking of the lower extremities noted. This had been 
going on for many years and a course of conservative 
management of symptoms had been recommended. Physical 
evaluation showed the lumbar lordotic curve was maintained. 
Straight leg raising was up to 60 degrees. Knee jerks and 
ankle jerks were present. The distal muscles in the lower 
extremities were fair. The Veteran had control of bladder and 
bowel. The diagnosis in part was lumbar disc herniation 
without significant lateralization. 

On a January 2008 VA examination of the spine, the Veteran 
stated that while on active duty, through various injuries 
and overuse activities, he had developed neck, mid back and 
low back pain that had been progressive ever since. There was 
mid and low back pain which radiated down his legs, 
predominantly his left greater than the right. In addition to 
his normal everyday pain and stiffness, he on average had 
flare-ups averaging three to four episodes a month, lasing 
two to three days, during which he was predominantly 
housebound but not always bed bound. He denied bowel or 
bladder incontinence at that time. He stated that a physician 
had directed him to have total bedrest of approximately 100 
days in the last year. On examination of the thoracolumbar 
spine, there was no significant abnormality of color, 
deformity, swelling, or atrophy. Palpation elicited no 
abnormality of temperature, crepitus, or swelling. There was 
tenderness to the paravertebral muscles. Range of motion 
consisted of forward flexion to 20 degrees with pain 
beginning at 15 degrees; extension 15 degrees with pain 
beginning at 10 degrees; left and right side bending between 
10 and 15 degrees; and left and right rotation 20 degrees 
with pain beginning at 15 degrees. Out of concern for pain 
and patient safety the examiner deferred DeLuca criteria and 
did not do repetitive flexion-extension of the 
thoracolumbosacral spine. Neurologically, sensation to the 
left and right feet showed some grossly decreased sensation 
to light touch. Bilateral knees and ankle reflexes were 3+. 
Straight leg raises in a sitting position were 90 degrees 
bilaterally. Motor testing of hip flexors and extenders, knee 
flexors and extenders, ankle-foot dorsiflexors, plantar 
flexors, big toe extenders, and foot everters bilaterally 
were all normal. The assessment in relevant part was 
spondylosis, thoracic and lumbar spine, with disc herniation 
at L1-L2. 

On a February 2008 examination of the peripheral nerves, the 
Veteran described constant low back pain which radiated into 
his feet bilaterally. He described numbness, tingling, and 
burning in his left and feet, and stated that his legs and 
feet were not at strong as they used to be. He stated that 
his symptoms were constantly present. Neurologic examination 
indicated that power, tone and bulk were normal in the upper 
and lower extremities. There was good finger-nose-finger and 
heel-knee-shin coordination. Gait was slightly wide based. 
There was decreased sensation to all modalities in the feet, 
and decreased strength in the feet. Deep tendon reflexes were 
+2 in the biceps, triceps, brachioradialis, knee, and absent 
in the ankle. Plantar response was downgoing. The impression 
was lumbosacral radiculopathy. The examiner indicated that it 
was at least as likely as not that the symptoms of the feet 
and lower extremities were due to service.


In view of the above, the current assigned 40 percent rating 
for spondylosis, thoracic and lumbar spines, remains the 
correct level of compensation for the time period since the 
Veteran filed his September 2006 claim for increase. Applying 
the provisions for evaluation of musculoskeletal disorders of 
the spine, in order to warrant the next higher 50 percent 
rating the evidence must establish unfavorable ankylosis of 
the entire thoracolumbar spine. The assignment of a 100 
percent rating is warranted only where there is present 
unfavorable ankylosis of the entire spine. See Diagnostic 
Code 5242 (evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine). There is no indication 
that the Veteran at any point has had ankylosis of the 
lumbosacral spine as a basis to substantiate an increased 
rating. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable). 
While as indicated on examination in November 2006, the range 
of motion in the thoracolumbar spine was diminished to the 
level of forward flexion of 30 degrees, with pain beginning 
at 10 degrees, this revealed a substantial degree of retained 
motion, even when accounting for the potential effect of 
functional loss due to pain on use, weakness, repetitive 
motion, and other factors. See Deluca, supra; 38 C.F.R. §§ 
4.40, 4.45. There is no finding from the VA examiner, or any 
subsequent treatment provider that the degree of retained 
mobility of the lumbosacral spine was at a level of or 
approximating ankylosis. Accordingly, a 40 percent rating 
remains warranted based upon evidence of forward flexion of 
the thoracolumbar spine to the level of 30 degrees or less. 

The Board has further considered the rating criteria 
pertaining to IVDS based upon the fact that there are several 
diagnoses of record of degenerative disc disease and other 
disc abnormalities. Under the applicable rating formula, a 60 
percent evaluation may be assigned where there are present 
incapacitating episodes of IVDS with a total duration of at 
least 6 weeks during the past 12 months. The medical history 
indicates that in February 2006 there is documentation of a 
timeframe of approximately two-months physician prescribed 
bedrest which followed a post-service cervical spine injury 
lifting a heavy object. As outlined in Dr. J.C.'s February 
2007 statement, in mid-April 2006 the Veteran was taken off 
bedrest and began a period of more conservative management of 
symptoms. The treatment history indicates however, that the 
symptoms of lumbosacral disc involvement were clearly 
attributable to an intercurrent lifting injury. The period of 
physician prescribed bedrest began following the Veteran's 
back injury and continued up until the point at which it had 
apparently healed. The general recommended course of 
treatment consisted of more limited measures. As result, this 
episode of acute symptoms appears to be due to the above 
incident, rather than symptomatic of a lumbosacral spine 
disorder itself. See e.g., Mitteider v. West, 11 Vet. App. 
181, 182 (1998) (where it is not possible to separate the 
effects of a service-connected disability from any 
nonservice-connected conditions by competent opinion, all 
symptoms must be attributed to the service-connected 
disability). See also, Howell v. Nicholson, 19 Vet. App. 535, 
540 (2006).

In addition, on a January 2008 VA examination the Veteran 
identified having undergone a period of physician prescribed 
bedrest of approximately 100 days in the previous year. While 
he did not mention what was the precipitating disability, 
assuming for the sake of argument a lower back disorder was 
involved, the information of record involves the Veteran's 
own statement and is absent substantiating medical evidence. 
As a general matter, a claimant is competent to offer a 
statement on a matter within his own lay observation. See 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Lay 
testimony can also be deemed competent and sufficient to 
establish a diagnosis of a condition, where it supports a 
later diagnosis by a medical professional. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, however as 
specified in Note 1 to the IVDS criteria, an incapacitating 
episode requires evidence of acute symptomatology, concurrent 
with a physician's prescription. There is no corresponding 
record of physician prescribed bedrest, including in any 
contemporaneous VA or private treatment records. Taking into 
consideration the objective requirements for a qualifying 
incapacitating episode under the IVDS criteria, there is not 
a sufficient basis to establish that since the above-
referenced time period in 2006 the Veteran had incapacitating 
episodes with the frequency and severity that would 
correspond to a 60 percent rating under the applicable 
criteria.

Hence, a 40 percent schedular rating should remain in effect 
for service-connected spondylosis of the thoracic and lumbar 
spines since September 28, 2006.  

B.	Earlier Effective Date for Award of 40 Percent Rating

The Board's review of the record indicates there is a pending 
unadjudicated claim on file for increased rating for a 
lumbosacral spine disorder dated from September 2004. 
Inasmuch as the medical evidence during this earlier time 
period does not substantiate the requirements for a 40 
percent rating, however, an earlier effective date for the 
award of that benefit is not warranted. 

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008).     The general 
rule with regard to an award of increased compensation is 
that the effective date for such an award will be the date 
the claim was received or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(o)(1) (2008). An exception to this 
rule applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992). Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. See 38 
C.F.R. § 3.155(a). 
 
Previously, a May 2000 RO rating decision originally granted 
entitlement to service connection for fracture of both fourth 
fingers with post traumatic arthritis distal interphalangeal 
joints of the bilateral hands, degenerative disc disease C5-
C6 and C6-C7 cervical spine with spondylosis of the thoracic 
and lumbar spines. That decision assigned a single 10 percent 
evaluation for the above service-connected disability.
 
Following receipt of the Veteran's March 2004 claim for 
increased evaluation, in a July 2004 decision the RO 
determined that the Veteran's thoracolumbar and cervical 
spine disorders should be separately evaluated, and assigned 
separate 10 percent ratings for each condition, effective 
from the March 29, 2004 date of claim. 

In correspondence received at the RO on September 29, 2004, 
the Veteran stated that he was filing claims for an increased 
rating for his service-connected thoracic and lumbar spine 
disorder, and cervical degenerative disc disease. This 
constituted an informal claim for increased compensation 
benefits. 38 C.F.R. § 3.155(a). There is no record that the 
RO ever issued a rating decision adjudicating this prior 
informal claim.

Medical evidence on or around the receipt of the September 
2004 informal claim includes the May 2004 report of a private 
neurosurgical consultation indicating that the Veteran 
described a longstanding history of chronic low back pain 
with predominant left side sciatic pain, further precipitated 
by bending and stooping, with chiropractic treatments in the 
past offering only temporary relief. Physical examination 
revealed that straight leg raising was about 60 to 70 degrees 
on the left side, knee jerks and ankle jerks were present, 
and distal muscles in the lower extremities were fair. The 
diagnosis was lumbar disc disease.

The Veteran underwent a VA examination of the spine in May 
2004, at which point lumbosacral spine range of motion 
consisted of forward flexion to 80 degrees; extension to 20 
degrees; left and right lateral flexion 20 degrees; and left 
and right lateral rotation 30 degrees. The Veteran did not 
complete DeLuca requirements due to pain on repetitive 
motion. Straight leg raise was 90 degrees, however, there was 
left leg pain. Sensation to light touch was grossly normal, 
and deep tendon reflexes were 2+. Motor testing in the lower 
extremities was normal. The impression was degenerative disk 
disease cervical and lumbar spine, with cervical spine 
spondylosis; spondylosis of the thoracic and lumbar spines; 
and disc herniation and spinal stenosis at several locations.
On evaluation in March 2006 by a private neurosurgeon, the 
Veteran described a history of chronic low back symptoms, and 
pain that radiated from the left buttock area down into his 
leg. The physical examination primarily concerned the 
cervical spine, however, the physician noted that there was 
diffuse tenderness throughout the paraspinal muscles in the 
lumbar region. Sensation and muscle strength in the lower 
extremities was normal. There was difficulty standing on the 
heels independently, although gait was stable and 
independent. Subsequent evaluation the following month 
revealed as to possible radiculopathy that sensory and 
strength examinations were intact bilaterally in both lower 
extremities. The clinical diagnosis was degenerative disc 
disease of the lumbosacral spine, along with 
spondylolisthesis at L5-S1 as well as L1-2 disc herniation 
which was considered asymptomatic. 

Based upon the Veteran's correspondence filed on September 
29, 2004, there is on file a pending unadjudicated claim for 
increased compensation benefits for a thoracolumbar spine 
disorder. It follows that an earlier effective date for the 
existing disability rating is potentially assignable from 
that date of claim, if there is medical evidence that the 
criteria for a 40 percent rating were met as of then. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (generally 
providing for increased compensation on the date of claim, or 
when entitlement arose, whichever is later). The medical 
findings for the time period in question do not establish 
that this was the case. 

When applying the criteria directly premised upon orthopedic 
impairment with limitation of motion, a May 2004 private 
neurosurgeon's report alluded to several neurological 
symptoms of the lower extremities associated with a back 
disability, and did not describe overall lower back mobility. 
On VA examination that month, the Veteran had range of motion 
of forward flexion to 80 degrees, with no confirmed 
additional lost motion due to functional loss. DeLuca, supra. 
Under the General Rating Formula this degree of limited 
mobility does not warrant higher than a 10 percent rating. A 
March 2006 neurosurgical reevaluation primarily indicated 
continued radiculopathy and other neurological findings 
associated with the underlying back disorder. The 
accompanying report did not discuss any additional orthopedic 
impairment from the Veteran's lumbar degenerative disc 
disease, and further indicated that spondylolisthesis at L5-
S1 and L1-2 disc herniation were both essentially 
asymptomatic. There is also no indication of incapacitating 
episodes of disc disease that would warrant any higher 
evaluation than at the current 10 percent level.

Accordingly, the competent evidence does not demonstrate that 
the degree of objective impairment from the Veteran's 
lumbosacral spine disability prior to September 28, 2006 had 
manifested to the degree of severity as to necessitate 
assignment of a 40 percent evaluation under the rating 
schedule, or any higher disability rating than the 10 percent 
evaluation which has already been assigned. 

Cervical Spine Disorder

A.	Increased Rating

The Veteran's cervical spine degenerative disc disease at C5-
6 and C6-7, with spondylosis, corresponds to assignment of 
the present 30 percent evaluation based on limitation of 
motion, and symptoms of disc disease. The Board is 
nonetheless awarding a separate rating of 10 percent for 
cervical spine radiculopathy involving the left upper 
extremity.

Through correspondence received at the RO in September 2006, 
the Veteran filed an informal claim for increase for his 
service-connected cervical spine disorder.

The Veteran underwent VA examination of the spine in November 
2006. He reported as to neck pain that this manifested in the 
lower cervical spine normally at the level of 3 out of 10, 
and at 7 during exacerbations, with pain radiating down to 
both fingers. Physical examination revealed no neurological 
deficits. Evaluation of the cervical spine indicated that the 
tips of the spinous process of the lower cervical vertebral 
bodies were tender on deep palpation. Range of motion 
consisted of forward flexion to 10 degrees, with pain 
beginning at 5 degrees, and extension was declined due to 
pain. Left and right lateral flexion were to 20 degrees, with 
pain beginning at 10 degrees, and lateral rotation to 50 
degrees, with pain beginning at 40 degrees. Repetitive 
exercises were declined due to pain. There was x-ray evidence 
of spondylosis of the cervical spine at multiple levels, and 
osteophytic spurring and disk narrowing at several locations. 
The diagnosis was in part, degenerative joint disease of the 
cervical spine, multilevel. 

A January 2007 rating decision increased from 10 to 30 
percent the evaluation for cervical degenerative disc 
disease, with cervical spine spondylosis, effective September 
28, 2006.

On an October 2007 private neurosurgical consultation the 
Veteran presented with longstanding neck pain, and bilateral 
shoulder, arm and interscapular pain. This was frequently 
associated with numbness and tingling in both upper 
extremities. On evaluation deep tendon reflexes were 
hypoactive in the upper extremities. There was very mild 
wasting of the upper extremity muscles. The relevant 
diagnosis was cervical disc herniation. A November 2007 
consultation noted there was significant progression of 
cervical disc herniation at the C5-6 level on the left side 
with compromised intervertebral foramen, and similar changes 
also at C6-7. The recommendation was surgical treatment for 
cervical disc herniation. A December 2007 operative report 
indicates that pre-operative diagnosis of a cervical disc 
herniation at C5-6 and C6-7 with radiculopathy and 
intractable pain, and cervical spondylosis. The Veteran 
underwent an anterior cervical discectomy at C5-6 and C6-7, 
and anterior cervical interbody fusion and plating at these 
same areas of the spine. 

The report of the January 2008 VA examination notes the 
Veteran's statement that beginning in February 2006 he had an 
exacerbation of neck problems that had since completely 
incapacitated him, leading to further treatment, evaluations 
and most recently to cervical spine surgery. He complained 
that his neck pain radiated predominantly to his left arm 
with some numbness of his left hand, specifically his third 
and fourth fingers. The Veteran used a neck brace having 
recently undergone the surgery, and prior to the examination 
date had been wearing the brace predominantly all the time. 
He last worked in February 2006 just prior to the 
exacerbation of neck pain, and was unable to return to that 
job. Objectively, the Veteran had a cervical spine brace on, 
in addition to TENS unit patches. He sat in a slightly 
forward flexed position. The cervical spine showed no gross 
abnormality of color, deformity, or swelling. There was some 
tenderness to the paravertebral muscles. Range of motion 
consisted of forward flexion 15 degrees with pain beginning 
at 10 degrees; extension 10 degrees with pain at 5 degrees; 
left and right rotation 20 degrees with pain at 15 degrees; 
and left and right side bend 20 degrees with pain at 15 
degrees. The examiner deferred further discussion of DeLuca 
criteria. Neurologically, there was decreased sensation over 
the left third and fourth distal fingers. Reflexes of the 
bilateral biceps, brachioradialis, and triceps were 2+. Motor 
testing revealed that shoulder flexors and extenders, elbow 
flexors and extenders, wrist flexors and extenders, and 
finger flexors and extenders bilaterally were all 4 to 5 
strength, and grossly normal. The assessment was degenerative 
disc disease and cervical disc herniation, C5-C6 and C6-C7, 
with cervical spinal spondylosis, following a recent anterior 
cervical discectomy procedures. The examiner opined that 
these symptoms, along with low back symptoms, placed severe 
restrictions on employability, including any activity 
requiring standing more than 5 to 10 minutes at a time, or 
sitting more than 20 minutes. 

Considering the preceding findings, a higher rating than the 
existing 30 percent evaluation for cervical degenerative disc 
disease, with spondylosis, is not warranted. The November 
2006 VA examination report reflects the most pronounced range 
of motion findings of record, in terms of forward flexion to 
10 degrees, with 5 degrees the most possible when taking into 
account functional loss. This objectively corresponds to the 
requirements for a 30 percent rating under the General Rating 
Formula for disorders of the spine, based on forward flexion 
of 15 degrees or less. In order to warrant the next higher 40 
percent rating, however, the claimant must have favorable 
ankylosis of the entire thoracolumbar spine, and this is not 
presently shown. To the extent the Veteran had a verified 
period of incapacitation in early-2006 with physician 
prescribed bedrest, this was entirely for a lumbosacral spine 
disorder and no physician has identified cervical spine 
symptoms as the basis for that recommendation. A higher 
rating therefore is not assignable under all relevant 
symptoms based on limited motion, or disc disease.

There is nonetheless evidence of continued neurological 
symptomatology to the left upper extremity, which several 
treating physicians have attributed to cervical spine 
radiculopathy. A March 2006 private neurosurgical evaluation, 
as discussed in detail further below, identified pain 
radiating down the arms with left side weakness, which 
included intrinsic hand weakness with problems on wrist 
extension. In his October 2007 report, a neurosurgeon 
identified longstanding pain in the neck, bilateral 
shoulders, arms and interscapular region, and which was 
frequently associated with numbness and tingling on the upper 
extremities. On VA examination in January 2008, the physician 
described radiating pain as localized predominantly to the 
left arm with some numbness of the left hand, specifically 
the third and fourth fingers. The evaluation further revealed 
some decreased sensation in this area, and that motor testing 
of the upper extremities was at 4 out of 5. 

These findings support the assignment of a 10 percent rating 
for left side upper extremity radiculopathy, under provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8516, for mild 
incomplete paralysis of the ulnar nerve, effective from the 
October 2, 2007 neurosurgeon's report that first demonstrated 
this manifestation. Thus, a separate 10 percent rating for 
left side cervical radiculopathy is granted, as of March 27, 
2006, based on distinct symptomatology from orthopedic 
impairment that is attributable to a cervical spine disorder. 
See 38 C.F.R. § 4.14. While the actual date of claim in this 
instance was September 28, 2006, the applicable provisions 
permit an award of an effective date up to one-year prior to 
the date of claim where, as here, the medical evidence 
supports such a conclusion. See 38 C.F.R. § 3.400(o)(2). 

B.	Earlier Effective Date for Award of 30 Percent Rating

The Board has determined that the requirements for 
entitlement to a 30 percent rating for a cervical spine 
disorder were not met in advance of September 28, 2006. 
However, there is an evidentiary basis upon which to award a 
20 percent rating for this service-connected disability from 
May 26, 2004 up until September 28, 2006. This constitutes a 
partial grant of the benefit sought. 

Records of VA treatment indicate that in August 2003 the 
Veteran underwent evaluation at an emergency room following 
an injury during completing yardwork. There was no history of 
numbness, tingling, or weakness in any of his extremities. 
The initial diagnosis was neck strain. A registered nurse 
treating the Veteran indicated his complaint of pain in the 
neck/upper back and right shoulder over the past four days. 
Following a March 2004 outpatient evaluation the assessment 
was neck, back and leg pain. 

A May 2004 private neurosurgical consultation revealed that 
the Veteran complained of neck pain, inner scapular pain, and 
bilateral shoulder and arm pain, associated with numbness and 
tingling in both hands. Objectively, the upper extremities 
were somewhat limited at the shoulder joint in elevation and 
abduction, deep tendon reflexes were hypoactive, and biceps 
and triceps strength was fair. There was some flattening 
noted of the thenar eminence on the left side, and negative 
tinnel's sign over the median nerve at the volar aspect of 
the wrist. The stated diagnosis was cervical disc disease. 

The May 2004 VA examination of the spine revealed no 
abnormality of color, deformity, swelling, crepitence, or 
atrophy of the cervical spine. There was tenderness on 
palpation. Range of motion consisted of forward flexion to 45 
degrees with pain occurring at around 30 degrees; extension 
to 30 degrees; left lateral flexion 20 degrees, and right 
lateral flexion 25 degrees; left and right lateral rotation 
60 degrees. 

In February 2006, the Veteran was admitted to a private 
hospital with complaints of acute pain at the base of the 
neck into the right shoulder, and stated this had an onset 
after moving heavy items around his home the previous day. 
The diagnosis on discharge was cervical disc disease.        

On a March 2006 private neurosurgical consultation, the 
Veteran described a longstanding history of cervical and 
shoulder symptoms, and noted a progression of his pain. He 
stated that since a lifting injury approximately two months 
previously, he had experienced severe headaches, 
intrascapular pain, and pain traveling down his arms with 
associated left weakness. He was right handed and denied any 
weakness on the right side. He stated that his arms would 
fall asleep and his symptoms were worse on the left than on 
the right. Objectively, there was diffuse tenderness 
throughout the paraspinal muscles in the cervical as well as 
lumbar region with palpable tenderness throughout the 
rhomboids as well as trapezius. There was limited range of 
motion with flexion and extension, and hesitation as the 
Veteran experienced dizziness with flexion past 40 degrees of 
neutral motion in the cervical spine. Strength was symmetric 
proximally in the upper extremities, and there was intrinsic 
hand weakness with wrist extension weakness on the left. 
Sensation was intact to pinprick. Given the symptoms shown, 
the primary concern was his progressive cervical symptoms. 
There were clinical findings suggestive of underlying 
myelopathy due to severe pain, headaches, weakness in the 
upper extremities and gait disturbance. 

On reevaluation by this medical provider in April 2006, the 
Veteran described having had episodes of vertigo associated 
with the onset of neck and back pain. On objective evaluation 
his cervical spine revealed some mild posterior paracervical 
muscle tenderness bilaterally. He demonstrated decreased 
range of motion of his cervical spine by 25 percent in all 
directions and there was present an aching sensation in the 
back of his neck. Reflexes, sensory perception and strength 
were intact in both upper extremities today. The impression 
was of degenerative disc disease in the cervical spine as 
well as lumbosacral spine. As to the vertigo, the physician 
recommended an Ear Nose and Throat (ENT) specialist 
evaluation, without need for further neurosurgical 
intervention. 

On July 2006, the Veteran was again admitted to a private 
hospital following an episode of blurred vision, 
lightheadedness, and headaches. The diagnosis on discharge 
was cervical strain/radiculopathy, and heat stroke with 
dehydration, resolving.

During the relevant time period at issue, a May 2004 VA 
examination of the spine revealed that the Veteran had range 
of motion capacity of forward flexion to 45 degrees, with the 
onset of pain at about 30 degrees. Applying the holding of 
DeLuca v. Brown, the retained range of motion is calculated 
at 30 degrees due to the effect of functional impairment. 
This corresponds to a 20 percent rating under the General 
Rating Formula for disorders of the spine, due to forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees. Therefore, a 20 percent disability 
rating for a cervical spine disorder is assignable as of the 
May 26, 2004 date of the pertinent examination findings. 
Insofar as the Veteran is requesting an earlier effective 
date specifically for a 30 percent rating, the evidence does 
not show further limitation of motion, or other compensable 
symptomatology, to denote that level of impairment. The 
applicable law permits an award of an effective date        
up to one-year prior to the date of claim considering that 
the medical evidence supports such a conclusion. See 38 
C.F.R. § 3.400(o)(2). 

Conclusion

In addition to the preceding components of the VA rating 
schedule, the Board has also considered the potential 
application of the various other provisions of Title 38 of 
the Code of Federal Regulations, including 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extraschedular evaluation. Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

In this case, the Veteran has not shown that his service-
connected thoracolumbar or cervical spine disorders have 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating. 
On this subject, the November 2006 VA examiner specifically 
found the Veteran unemployable as to any occupation requiring 
significant physical exertion, but did not disqualify him 
from other forms of more sedentary employment. The January 
2008 examination report notes severe limitations on 
occupational functioning as far as extended periods of 
standing, or other physical activity. Nonetheless, the 
current level of disability compensation, including for both 
orthopedic and separate compensable neurological impairment, 
is intended to take into account this effect on employment 
capacity. See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The RO likewise has already granted 
entitlement to a TDIU, based upon evidence of the combined 
effect of all service-connected disabilities upon 
employability.

These service-connected disorders also have not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is granting a 20 percent rating 
for cervical degenerative disc disease with spondylosis from 
May 26, 2004 to September 27, 2006, and a separate 10 percent 
rating for cervical radiculopathy to the left upper 
extremity.  The claims for increased rating and earlier 
effective date of a 40 percent rating for spondylosis, 
thoracic and lumbar spines, as well as for an increased 
rating for a cervical spine disorder since September 28, 
2006, are being denied. To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
unfavorable, and hence the benefit-of-the-doubt doctrine is 
not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
























ORDER

A higher rating than 40 percent for spondylosis, thoracic and 
lumbar spines, is denied.

A higher rating than 30 percent for degenerative disc 
disease, C5-6 and C6-7, with cervical spine spondylosis, is 
denied.

A separate 10 percent rating for cervical spine radiculopathy 
to the left upper extremity is granted, effective May 27, 
2006, subject to the laws and regulations governing the 
payment of VA compensation.

An effective date prior to September 28, 2006 for the award 
of a 40 percent rating for spondylosis, thoracic and lumbar 
spines, is denied.

A 20 percent rating for degenerative disc disease, C5-6 and 
C6-7, with cervical spine spondylosis, effective May 26, 
2004, is granted, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


